TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-03-00618-CV




                       Barbara Garms and Kenneth Garms, Appellants

                                               v.

                        Dale Alan Wise and Toni Pryor Wise, Appellees




     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
       NO. C2002-328A, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants filed an unopposed motion to dismiss their appeal advising that they no

longer desire to pursue this appeal.

               The appeal is dismissed on motion of appellants. Tex. R. App. P. 42.1(a)(1).




                                            Bob Pemberton, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Dismissed on Appellants’ Motion

Filed: March 4, 2004